Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US 2016/0051327) in view of Woloszko et al (US 2016/0022349).
Regarding claims 1-5 and 15, Brannan discloses using an electrosurgical apparatus for treating a biological growth that contains a fluid-filled sac. The apparatus comprises an electrosurgical instrument 100 for delivering microwave energy into biological tissue. See paragraph [0025]. The electrosurgical instrument 100 comprises a coaxial cable 178 for conveying microwave energy; and a radiating tip portion 118 disposed at a distal end of the coaxial cable to receive microwave energy from the coaxial cable 178. See paragraph [0052]. A fluid delivery mechanism comprises jackets 108 and 110 for transporting fluid to and from a treatment zone located around the radiating tip portion. The fluid delivery mechanism comprises: a flexible fluid conveying conduit 260 that extends along the coaxial cable. A rigid insertion element comprising barbed wires 268 is in fluid communication with a distal end of the fluid conveying conduit and arranged to extend into the treatment zone. See paragraph [0087]. 
Brannan does not disclose the fluid delivery mechanism is arranged: to aspirate fluid from the treatment zone, and to inject a substance into the treatment zone to replace the aspirated fluid, and wherein the substance has dielectric properties selected to facilitate uniform delivery of treatment energy to biological tissue in the treatment zone.  
Woloszko et al teach a challenge with the surgical use of RF energy in confined spaces is that an electrode on the electrosurgical instrument is more likely to come into accidental contact or be placed in close proximity to a low impedance object, such as a metallic endoscope or a soft tissue implant or anchor. When an electrosurgical active electrode is placed in the proximity of metallic objects, there is a high concentration of the electrical field around the metal, and therefore the electrical field can easily exceed the medium, and generate an arc. Especially in cases when the electrical field created by the voltage exceeds the dielectric strength of this medium, an arc discharge plasma (or thermal plasma) may be formed with temperatures usually exceeding 1,500° C. when high frequency voltage is generated across the conductive medium. The high temperature generated by the arc, combined with the shock wave generated by the discharge plasma, can damage tissue, soft tissue implants, or other equipment like crystal lenses of an endoscope. See paragraph [0005] in Woloszko et al.
To avoid tissue damage, one of ordinary skill in the art would have found it obvious to combine the teachings of Woloszko et al with the system of Brannan to replace the aspirated fluid in an enclosed region, digestive tract or similar body enclosure with a conductive medium such as an electrically conductive fluid (e.g., saline). Aspirating a fluid inside a treatment zone is equivalent to collapsing a tissue region and delivering a conductive fluid, such as saline, afterwards for modifying the energy distribution of the ablation energy at the distal tip of the catheter. See paragraphs [0028] and [0059] in Brannan. 
Regarding claim 6, the conductive substance inherently extends the radiating tip portion for RF energy.  
Regarding claim 8, Brannan discloses the rigid insertion element of needle catheter 236 comprises a hollow needle.  
Regarding claim 12, Brannan discloses the rigid insertion element comprising barbed wires 268 is movable between an exposed position where it protrudes beyond the distal end of the electrosurgical instrument, and a retracted position in which it is set back from the distal end of the electrosurgical instrument. See Fig. 10A and paragraph [0087]. 
Regarding claim 13, ultrasound imaging is well known for internal organ imaging. One of ordinary skill in the art would have found it obvious to image a patient’s internal organs using an ultrasound probe in combination with the electrosurgical instrument of Brannan because the device of Brannan in combination with the teaching of Woloszko et al render it desirable to guide and the device and produce images of a patient's internal organs for monitoring treatment efficacy.  
Regarding claim 14, Brannan discloses a generator 170 for generating the microwave energy; and a surgical scoping device comprising bronchoscope 204 for non-percutaneous insertion into a patient's digestive tract, the surgical scoping device having an instrument channel 260 running along its length, wherein the electrosurgical instrument and fluid delivery mechanism are conveyed within the instrument channel of the surgical scoping device, and wherein the coaxial cable is connected to receive the microwave energy from the generator.  
Allowable Subject Matter
Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
7/11/2022